Citation Nr: 0208194	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  98-19 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

2.  Entitlement to a separate rating for traumatic arthritis 
of the right knee.  

3.  Entitlement to service connection for a bilateral elbow 
disability, to include degenerative or traumatic arthritis.  

4.  Entitlement to service connection for a bilateral 
shoulder disability, to include degenerative or traumatic 
arthritis.  

5.  Entitlement to service connection for a bilateral hip 
disability, to include degenerative or traumatic arthritis.  

6.  Entitlement to a rating in excess of 20 percent for 
residuals of low back strain with lumbar radiculopathy and 
traumatic arthritis. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1978 to March 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of April 1997 and 
August 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The April 
1997 rating decision denied a rating in excess of 10 percent 
for service-connected residuals of low back strain.  Further, 
a March 1992 rating decision reducing the rating for the 
veteran's service-connected right knee disability from 20 
percent to 10 percent disabling was appealed and an increased 
rating was sought.  On appeal, a Board decision of July 1997 
restored the previous 20 percent evaluation for the 
claimant's right knee disability, increased the rating for 
that disability to 30 percent, and remanded the issue of 
service connection for a left knee disability as secondary to 
the veteran's service-connected right knee disability to the 
RO for consideration.  
The August 1998 rating decision denied the veteran's claim 
for service connection for degenerative arthritis, later 
clarified to include degenerative arthritis of the elbows, 
knees, shoulders, and hips, bilaterally, and the veteran 
appealed that determination.  

During the pendency of this appeal, a September 1998 rating 
decision granted service connection for chronic pain syndrome 
of the left knee with crepitus and mild loss of motion as 
secondary to the appellant's service-connected postoperative 
residuals of right knee meniscectomies with arthritis.  The 
veteran did not appeal the evaluation assigned for that 
disability or the effective date, and that rating decision 
has become final as to those issues.  However, as service 
connection for degenerative arthritis of the left knee was 
not granted, that element of the claim is still in appellate 
status.  In May 2000, the Board remanded the issues of 
service connection for degenerative arthritis of the left 
knee, and disabilities of the elbows, shoulders, and hips, 
bilaterally, to the RO for additional development of the 
evidence, to include additional VA examinations and medical 
opinions; for consideration of the issue of a separate rating 
for the veteran's arthritis of the right knee pursuant to 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998); for a decision as to service connection for 
arthritis of the low back and left knee; for a determination 
as to whether any relationship existed between the claimant's 
period of active service and any current disability of the 
elbows, shoulders, and hips; and for consideration of DeLuca 
issues with respect to any of the claimant's service-
connected musculoskeletal disabilities.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

Following the requested VA examinations and medical opinions, 
a rating decision of June 2001 increased the evaluation for 
the claimant's service-connected low back strain to 20 
percent disabling, effective January 9, 1995, evaluating that 
disability as low back strain with mild lumbar radiculopathy 
and traumatic arthritis, and the veteran's appeal for the 
maximum benefit allowed by law and regulation continues.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  In addition, that rating 
decision continued 
the denials of service connection for degenerative arthritis 
of the left knee and service connection for disabilities of 
the elbows, shoulders, and hips, bilaterally; granted service 
connection for traumatic arthritis of the right knee, now 
rated as postoperative residuals of meniscectomies with 
traumatic arthritis, and denied a separate rating for 
traumatic arthritis of the right knee. 

Following the rating decision of June 2001, the veteran 
submitted a July 2001 letter in which he stated: "I disagree 
with the total decision on my appeal because all of the 
medical records from VAMC-Beckley and Richmond weren't 
evaluated."  The issues now before the Board include service 
connection for degenerative or traumatic arthritis of the 
left knee, entitlement to a separate rating for traumatic 
arthritis of the right knee, and service connection for 
disabilities of the elbows, shoulders, and hips, bilaterally, 
to include traumatic or degenerative arthritis of those 
joints.  In November 2001, the veteran submitted a written 
statement in which he indicated that he had no additional 
evidence to submit, and asked that his appeal be forwarded to 
the Board for further appellate review. 

In February 2002, additional VA outpatient treatment records 
from the VAMC, Richmond, Virginia, dated from January 2000 to 
January 2002, were sent directly to the Board without a 
waiver of initial review by the RO.  In March 2002, the Board 
provided a copy of that additional evidence to the veteran 
and his representative.  In May 2002, the veteran's 
representative submitted an Informal Hearing Presentation 
stating that he had reviewed the additional evidence, and 
asked that the Board proceed to resolve the matters on 
appeal.  No additional issues were identified.
In June 2002, the veteran filed a motion to advance his 
appeal on the docket.  That motion was denied, and the 
veteran was notified of that determination by Board letter of 
June27, 2002, which informed him of the reasons for the 
ruling on his motion.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
record shows that the claimant and his representative were 
notified of the provisions of the VCAA by Supplemental 
Statement of the Case issued in November 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the 
reopening of a previously denied claim, the revised 
regulations pertaining to reopened claims are inapplicable to 
this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The RO has obtained all available service medical records and 
all private and VA medical records identified by the 
claimant, and he has been afforded special VA examinations in 
September 1992, February 1993, June 1996, February and May 
1998, and August 2000, as well as a personal hearing at the 
RO in July 1992 and a November 1993 hearing before a 
traveling Member of the Board.  Further, the claimant has 
been provided copies of rating decisions, Statements of the 
Case, and Supplemental Statements of the Case, as well as the 
Board decisions and remand orders issued in January 1996, in 
July 1997, and in May 2000.  The Board finds that the 
extensive development documented in the record indicates that 
there is no reasonable possibility that further assistance to 
the appellant will aid in substantiating his claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The clinical presence of degenerative or traumatic 
arthritis of the left knee, confirmed by X-ray evidence, has 
not been established.  

3.  The medical evidence of record establishes the clinical 
presence of traumatic arthritis of the right knee, without 
instability or limitation of knee flexion or extension 
sufficient to meet the requirements for a zero percent 
rating.  

4.  The veteran did not engage in combat with the enemy while 
on active duty.  

5.  A disability of the elbows, shoulders, and hips, 
bilaterally, was not manifest during active service or on 
service separation examination; degenerative or traumatic 
arthritis of the elbows, shoulders, and hips, bilaterally, 
was not manifest during the initial postservice year; and 
competent medical evidence establishing a nexus between the 
veteran's period of active service and any current disability 
of the elbows, shoulders, and hips, bilaterally, has not been 
submitted.  

6.  The veteran's service-connected residuals of low back 
strain with mild radiculopathy and traumatic arthritis are 
currently manifested by complaints of muscle spasm on extreme 
forward bending and a slight loss of lateral spine motion in 
the standing position, without objective clinical findings of 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, or with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, and little intermittent relief.  

7.  The veteran's service-connected residuals of low back 
strain with mild radiculopathy and traumatic arthritis are 
not manifested by unusual or exceptional factors such as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Traumatic or degenerative arthritis of the left knee, and 
of the elbows, shoulders, and hips, bilaterally, was not 
incurred during active service, and the service incurrence of 
arthritis of the right shoulder may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991);  38 C.F.R. § 3.303(a), 3.307, 3.309(a) (2001).

2.  A separate rating for traumatic arthritis of the right 
knee is not warranted.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5257 (2001); VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).

3.  The criteria for a rating in excess of 20 percent for 
residuals of low back pain with mild radiculopathy and 
traumatic arthritis are not met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. 3.321(b)(1), Part 4, §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that he is entitled to a separate 
rating for traumatic arthritis of the right knee; that he is 
entitled to service connection for arthritis of the left 
knee; that he is entitled to a rating in excess of 20 percent 
for residuals of low back strain with radiculopathy and 
traumatic arthritis; and that he is entitled to service 
connection for disability of the elbows, shoulders, and hips, 
bilaterally, to include degenerative or traumatic arthritis.  
He argues that no X-rays of his elbows, shoulders, and hips, 
bilaterally, have been taken.

I.  The Evidence

The veteran's service entrance examination is not available, 
and he must be presumed to have been in sound condition at 
service entry.  See Jensen v. Brown,  19 F.3d. 1413 (Fed. 
Cir. 1994).  His service medical records include an 
annotation that his service medical records for the period 
from 1978 to 1981 were lost while he was serving in Korea, 
and repeated efforts by the RO to obtain additional service 
medical records have been unavailing.  A report of annual 
medical examination on April 14, 1981, disclosed no pertinent 
abnormalities of the spine, the upper or lower extremities, 
or the musculoskeletal system, and no surgical scars of the 
left knee were found.  During hospitalization for excision of 
a pilonidal cyst in May 1981, the veteran denied any physical 
disabilities.  In May 1983, the veteran sustained a right 
knee injury in an early morning fall on stairs, and in August 
1984, he complained of leg cramps after eating salty food.  
In April 1987, he complained of right knee pain and swelling 
of three years' duration after running.  X-rays of the right 
knee in August 1987 disclosed no fracture or dislocation, and 
a bone scan of the pelvis and lower extremities in May 1987 
was negative for any joint abnormalities.  An X-ray of the 
right knee in June 1988 was negative for any bony 
abnormality.  His service medical records show that he had 
multiple surgeries on his right knee while on active duty in 
October 1987, in June 1988, in July 1988, and in October 
1988, including lateral release of a ligament following a 
meniscectomy and a tear of the medial meniscus.  A temporary 
profile was assigned in February 1988 due to a low back 
strain.  While being seen for right knee complaints in August 
1988, the veteran denied injuries to any other extremity.

The veteran's service medical records are silent for any 
treatment or diagnosis of a left knee disability, or any 
disability of the elbows, shoulders, or hips, bilaterally, 
during his period of active service.  A medical history 
prepared by the veteran in connection with his service 
separation examination denied any history of arthritis, 
rheumatism, bursitis, lameness, or bone, joint or other 
deformity.  He cited right knee surgeries, but no mention was 
made of any left knee surgery, and he further denied any 
elbow or shoulder problems.  His service separation 
examination, conducted in December 1988, disclosed no scars 
or abnormalities of the left knee, and no abnormalities of 
the elbows, shoulders, or hips, bilaterally.  A full range of 
motion without deformity was found in the lower extremities, 
and the diagnosis was chronic right knee pain, status post 
meniscectomy.  The veteran continued to be seen for right 
knee complaints through January 1989, and a temporary profile 
for his right knee was continued through the date of service 
separation in March 1989.  

The medical evidence of record is silent for complaint, 
treatment, findings or diagnosis of any disability of the 
left knee or of the elbows, shoulders, or hips, bilaterally, 
including degenerative or traumatic arthritis, during the 
initial postservice year.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in March 
1989, sought service connection for multiple disabilities, 
including a right knee and low back disorder, and cramps in 
the legs and hips.  There was no mention of or reference to a 
left knee disorder or  to any disability of the elbows or 
shoulders, bilaterally.  

A report of VA examination in June 1989 cited the veteran's 
complaints of nonradiating pain due to low back strain in 
February 1989 secondary to his right knee disability.  
Following examination, the pertinent diagnoses were 
postoperative residuals of lateral meniscus tear, right knee, 
and mild recurrent low back strain.  There was no finding of 
any abnormality of the left knee, or of the elbows, shoulders 
or hips, bilaterally.  A rating decision of August 1989 
granted, in pertinent part, service connection for 
postoperative residuals of lateral meniscus tear, right knee, 
with pain and swelling, evaluated as 20 percent disabling, 
and for residuals of low back strain, evaluated as 
noncompensably disabling.  Those determinations were not 
appealed and became final after one year.  

Medical records obtained from the Social Security 
Administration (SSA) show that the veteran applied for SSA 
disability benefits in January 1991 due to hypertension, 
blackouts, pes planus, arthritis, scars, back strain, and 
knee and leg conditions.  Private and VA medical records from 
Tug River Health Clinic, the VAMC, Richmond, and the VAMC, 
Beckley, were obtained.  A February 1991 private medical 
report (Dr. C.) cited a history related by the veteran of 
bilateral knee injuries in April 1988, with subsequent 
meniscectomies, and numbness of the back and legs, without 
evidence of gait disturbance or muscle atrophy.  Examination 
disclosed that the veteran was muscular and fully ambulatory, 
and appeared healthy.  No motor, sensory, or reflex deficits 
were found in the upper or lower extremities, strength was 
5/5 throughout, there was no deformity or limitation of 
lumbar motion, and heel and toe walking and squatting were 
all normal.  All joints of the body had a full range of 
motion, without evidence of deformity, swelling or heat, and 
there was no neurological deficit.  The knee joints were 
stable and free of swelling or deformity, reflexes were equal 
and active, and straight leg raising was negative at 90 
degrees, bilaterally.  Multiple X-rays of the lumbar spine 
were within normal limits, while X-rays of the knees were 
reported to reveal very minimal degenerative changes.  
Additional records submitted included the veteran's complete 
service medical records showing his right knee surgeries, as 
well as altered documents purporting to show inservice left 
knee findings and complaints.  

In April 1991, the veteran claimed increased ratings for his 
service-connected disabilities, as well as service-connection 
for a left knee disability as secondary to his service-
connected right knee disability.  Private treatment records 
from the Tug River Health Clinic, dated in November 1990, 
cited the veteran's assertion that he injured both knees in 
service, and reported findings of pain on motion of the knee, 
bilaterally, assessed as right and left knee post-traumatic 
osteopathy.  VA outpatient treatment records from the VAMC, 
Beckley and VAMC, Richmond, dated from July 1990 to January 
1991, disclosed bilateral knee pain on motion, diagnosed as 
patellofemoral syndrome, bilateral.  The veteran failed to 
report for a scheduled VA examination.  

A rating decision of July 1991 denied, inter alia, the claim 
for service connection for a left knee disability as 
secondary to the veteran's service-connected right knee 
disability; denied service-connection for cramps of the legs 
and hips, bilaterally; and denied an increased (compensable) 
rating for residuals of low back strain.  Another rating 
decision of July 1991 proposed, inter alia, to reduce the 
evaluation of the veteran's service-connected right knee 
disability from 20 percent to10 percent disabling.  

VA outpatient treatment records dated in July 1991 show that 
the veteran complained of left knee and back pain, moving up 
and settling in his shoulders.  In an August 1991 letter, the 
veteran stated that he was being treated for cramps and 
arthritis in the back and both legs, and objected to the 
proposed reduction in his low back evaluation.  A rating 
decision of March 1992 reduced the evaluation of his service-
connected right knee disability to 10 percent disabling, and 
the veteran appealed that determination.  The veteran 
appealed the denial of his claim for service connection for a 
left knee disability as secondary to his service-connected 
right knee disability, and appealed for restoration of the 
prior 20 percent evaluation for his service-connected right 
knee disability.  

A personal hearing was held in July 1992 before an RO Hearing 
Officer, and the veteran testified in support of his appeal 
for restoration of the prior 20 percent evaluation for his 
service-connected right knee disability, as well as an 
increased rating for that disability, and in support of his 
claim for service connection for a left knee disability as 
secondary to his service-connected right knee disability.  He 
also raised the additional issues of a rating in excess of 10 
percent for service-connected residuals of low back strain.  
A transcript of the testimony is of record.  

Additional private treatment records from Tug River Health 
Clinic, dated from February 1991 to August 1992, show that in 
March 1992, the assessment was degenerative joint disease of 
the knees.  There was no reference to or evidence of an X-ray 
examination of the veteran's knees. 

An August 1992 request from the RO for information compiled 
by the Office of the Surgeon General (SGO), Department of the 
Army, from hospital data cards received a response that there 
was no record of the veteran's hospitalization in those 
cards.  

A report of VA examination, conducted in September 1992, 
cited a history offered by the veteran of falling off a 
helicopter in 1981 and chipping his right kneecap, with 
subsequent surgery, and he reported that he had no trouble 
with his left knee until 1990-1991.  Examination disclosed 
that he walked with a slight limp to the right and used a 
cane, and could do only a half-squat because of complaints of 
bilateral knee pain.  There was no swelling or deformity of 
the knees, no ligamental laxity, no limitation of extension, 
and right knee flexion was accomplished to 120 degrees (20 
degrees less than normal), while left knee flexion was to 140 
degrees (normal).  X-rays of the left knee disclosed no 
abnormalities of the bones and joints, while X-rays of the 
right knee revealed small spurs at the articular margins of 
the patella and the intercondyloid eminence of the tibia, not 
shown on previous X-ray film in June 1989, and described as 
very minimal degenerative change of the right knee.  
Circumferential measurement of the thighs was 58 cms. on the 
left and 56 cms. on the right.  The diagnoses were status 
post arthroscopy, left knee, with diagnosis of degenerative 
joint disease from the VAMC, Richmond, and status post 
arthrotomy and arthroscopic surgery x 3, right knee, with 
diagnosis of degenerative joint disease from the VAMC, 
Richmond.  

An October 1992 decision by an Administrative Law Judge, 
Social Security Administration (SSA) found the veteran to be 
disabled under the provisions of the Social Security Act 
because of hypertension, pain and locking in both knees, knee 
and back problems, rheumatic arthritis, and bilateral pes 
planus.  That decision cited VA outpatient findings of pain, 
stiffness and minimal degenerative changes in both knees 
[sic].  A November 1992 SSA award letter cited status post 
lateral meniscectomies, bilateral, and hypertension.

An RO Hearing Officer's decision of January 1993 denied 
service connection for a left knee disability as secondary to 
the veteran's service-connected right knee disability, denied 
restoration of the prior 20 percent evaluation for that right 
knee disability, and denied a rating in excess of 10 percent 
for his service-connected right knee disability.  The veteran 
was notified of those determinations and filed a timely 
Notice of Disagreement.  He was issued a Statement of the 
Case addressing those issues, and perfected those his 
appeals.  

A report of VA orthopedic examination, conducted in February 
1993, cited the veteran's report of inservice right knee 
surgeries, of the onset of left knee pain, believed to be 
arthritis, in April 1991, and his complaints of occasional 
right knee locking and pain over the medial joint space on 
walking or weight-bearing, relieved by taking Naprosyn and 
Etodolac once or twice a week.  Examination disclosed that he 
walked with a slight limp on the right, could walk with 
difficulty on heels and toes, and could squat slowly, but 
complained of right knee pain.  There was no swelling, 
deformity, or lateral instability of the knees, and drawer's 
sign was negative, bilaterally.  Extension was full, 
bilaterally, with right knee flexion to 110 degrees and left 
knee flexion to 120 degrees, and complaints of pain on 
flexion of the right knee, but not on other motions.  
Rheumatoid factor was negative.  X-rays of the right knee 
revealed minimal degenerative arthritis, while X-rays of the 
left knee were normal.  The diagnoses were left knee 
arthralgia, cause undetermined; status post arthroscopic 
lateral meniscectomy, right knee, with minimal degenerative 
arthritis; and rheumatoid arthritis was not found.  

VA examination of the veteran's spine and lower back, 
conducted in February 1993, cited the veteran's history of 
onset of low back pain in 1988, and that following X-rays of 
the back, he was told that he had arthritis.  He related 
ongoing treatment for back symptoms at Tug River Health 
Clinic, and stated that he was diagnosed with rheumatoid 
arthritis of the back and knees.  He claimed backache at the 
midline of L4, L5 during cold weather and after walking a 
mile or more or sitting for 30 minutes.  Examination 
disclosed some increase in the lordotic curve; good 
musculature of the back, without muscle spasm; forward 
flexion to 70 degrees, with pain; extension to 25 degrees 
with mild discomfort, lateral flexion to 25 degrees, 
bilaterally, with pain, and lateral rotation to 30 degrees, 
bilaterally, with pain.  Knee and ankle jerks were equal but 
hypoactive, there was no hypalgia of the lower extremities, 
and straight leg raising was negative at 70 degrees, 
bilaterally.  X-rays of the lumbosacral spine and pelvis 
revealed questionable minimal degenerative changes of the 
lower apophyseal joints of the lumbar spine, with no 
radiographic abnormalities in the pelvis or hip joints.  The 
diagnosis was chronic low back strain with possible minimal 
degenerative changes of the lower apophyseal joints.  

A rating decision of March 1993 denied service connection for 
rheumatoid arthritis as secondary to a service-connected 
right knee condition; denied a compensable rating for the 
veteran's residuals of low back strain; denied service 
connection for a left knee disability as secondary to the 
veteran's service-connected right knee disability; and denied 
a rating in excess of 10 percent for the veteran's service-
connected right knee disability.  The veteran was issued a 
Statement of the Case addressing, inter alia, the issues of a 
rating in excess of 10 percent for his service-connected 
right knee disability, and whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a left knee disability as secondary to his service-
connected right knee disability.  

A hearing was held at the RO in November 1993 before a 
traveling Member of the Board.  The veteran testified, inter 
alia, as to the symptoms and impairment stemming from his 
right and left knee conditions, contended that his current 
left knee disability was secondary to his service-connected 
right knee disability, and sought a rating in excess of 10 
percent for his service-connected right knee disability.  A 
transcript of the testimony is of record.  Following his 
testimony, the veteran submitted duplicate copies of several 
of his service medical records.  A comparison of two of those 
records with the original documents in his service medical 
records show that those documents were altered to reflect 
inservice complaints of a left knee injury and cardiac 
enlargement and arrhythmias.  The Board Member who held the 
veteran's November 1993 travel Board hearing subsequently 
resigned from the Board.  In May 1994, the veteran declined 
another hearing before another Member of the Board.  

In a January 1996 order, the Board determined that the 
veteran had timely appealed the denial of his claim for 
service connection for a left knee disability as secondary to 
his service-connected right knee disability, and that new and 
material evidence was not needed to reopen that claim.  The 
issues of service connection for a left knee disability as 
secondary to his service-connected right knee disability, and 
for a rating in excess of 20 percent for postoperative 
residuals of a right knee disability, inter alia, were 
remanded to the RO for additional development of the medical 
evidence, for VA specialist examinations of the veteran's 
bilateral knee disabilities and for medical opinions as to 
whether the veteran's left knee disability was incurred 
during active service and as to any relationship that might 
exist between the veteran's service-connected right knee 
disability and his left knee disability.  In addition, the RO 
was instructed to adjudicate the issues of direct service 
connection for a left knee disability and of clear and 
unmistakable error (CUE) in the July 1991 denial of secondary 
service connection for a left knee disability as secondary to 
his service-connected right knee disability.  

While this appeal was thus in remand status, the veteran 
notified the RO that all of his treatment subsequent to 
November 1993 had been obtained at the VAMC, Beckley.  In 
addition, the veteran reopened his claim for a rating in 
excess of 10 percent for his service-connected residuals of 
low back strain, and requested a VA compensation examination 
for that disability.  The RO obtained additional VA 
outpatient treatment records from the VAMC, Beckley, dated 
from July 1992 to December 1995.  

A report of VA spine examination, conducted in February 1996, 
cited the veteran's complaints of low back pain at the 
midline of L5, radiating down the left lower extremity, and 
requiring that he take medication and wear a back brace.  He 
complained of back pain on sitting more than 30 minutes.  
Examination disclosed that he limped on the left side, used a 
cane, and wore a back brace extending from the scapula to 
below the iliac crest.  An increased lumbar lordosis was 
noted, with no fixed deformity or muscle spasm, and forward 
flexion was to 70 degrees, extension to 25 degrees, lateral 
bending to 25 degrees on the left and 30 degrees on the 
right, and lateral rotation to 35 degrees, bilaterally, with 
complaints of pain on all motions.  Hypalgia of the right 
lateral calf and left thigh were noted, while knee and ankle 
jerks were active and equal, bilaterally, and straight leg 
raising was to 70 degrees with nonradiating low back pain.  
X-rays showed minimal degenerative change in the lumbar 
spine, with no change since the last previous film in 
February 1993.  

A February 1996 report of VA orthopedic examination cited the 
veteran's complaints of constant right knee pain with 
swelling, and recurrent, but not constant, left knee pain 
since 1992, with occasional swelling, requiring that he use a 
cane.  He wore a back brace, limped on the right, and was 
unable to heel and toe walk.  Examination disclosed a slight 
swelling of the right knee; surgical scars of both knees, 
without findings of tenderness, depression, ulceration, or 
adhesions; no lateral instability in either knee; and patella 
wipe was negative for pain or crepitus. McMurray's and 
drawer's sign were negative, bilaterally; circumferential 
measurement of the thighs was 54 cms. on the right and 55 
cms. on the left, while knee extension was complete, 
bilaterally, and knee flexion was to 120 degrees on the right 
and to 130 degrees on the left.  X-rays revealed postsurgical 
changes of the right knee, without evidence of degenerative 
changes, acute bone trauma or other abnormalities, while the 
left knee was normal and without any abnormalities of the 
bones or joints.  The diagnoses were status post lateral 
meniscectomy and arthroplasty of the right knee, with 
residuals of arthralgia and degenerative changes; and a 
history of left knee trauma, with arthroscopic debridement 
and residual arthralgia.  

A July 1996 report of private examination (Dr. C.) for the 
SSA cited the veteran's statement that he had sustained 
injuries to both knees in April 1988, with lateral 
meniscectomies of both knees, and had been given a diagnosis 
of generalized osteoarthritis involving the low back and both 
knees.  Examination revealed that he had a normal station and 
gait, and that no assistive devices were required.  A full 
range of motion was found in all joints of both upper and 
both lower extremities, without deformity or motor, sensory 
or reflex deficit, 5/5 muscle strength, and with intact grip 
strength and fine manipulation.  No deformities of the back 
were seen, and heel and toe walking and squatting were all 
normal.  Forward flexion was accomplished to 90 degrees, and 
there was no instability, deformity, swelling, or limitation 
of motion in either knee joint.  Surgical scars over each 
knee were small 
and well-healed.  X-rays of the right knee disclosed minimal 
osteoarthritic changes.  A July 1996 SSA award letter 
continued disability benefits based upon reports of 
generalized osteoarthritis and status post myocardial 
infarction.  

An August 1996 evaluation by the SSA's Office of Disability 
Determination noted that the veteran had a history of long-
standing, ill-defined knee pain, with a history of 
meniscectomies, but noted that the reports of such were 
illegible or not in the file, and that an October 1991 
examination suggested patellofemoral syndrome.  It was noted 
that there were no objective findings of severe restriction, 
and that he had no effusion, no objective signs of 
inflammation, and no muscle atrophy or ligamental laxity.  
The diagnosis was patellofemoral pain syndrome.  

In an August 1996 Report of Contact (VA Form 119), the 
veteran stated that he was treated for a heart attack at Fort 
Campbell, Kentucky, in 1982; for a left knee condition at 
Camp Carey, near Soul, Korea, in 1981; and for a right knee 
condition at Fort Hood, Texas.  An August 1996 RO request for 
additional service medical records of the veteran received a 
response from the National Personnel Records Center (NPRC) 
that no other service medical records were available.  An 
October 1996 RO request for the additional service medical 
records identified by the veteran received a response that no 
records of the veteran could be identified under the 
applicable accession numbers, while the Fort Hood search 
resulted in only a clinical cover sheet for his October 1988 
right knee surgery.

In February 1997, the veteran asked that the RO obtain 
records of his treatment at the Emergency Room, VAMC, 
Beckley, on September 7, 1996; records from the VAMC, 
Beckley, with respect to a back condition and stroke; and VA 
vocational rehabilitation records addressing the denial of a 
vocational rehabilitation program.  In a March 1997 letter, 
he stated that he had been provided a hinged knee brace by 
the VAMC, Beckley; that he had developed ulcers because of 
stress; and that his February 1997 medical report should be 
obtained from the VAMC, Beckley.

VA outpatient treatment records from the VAMC, Beckley, dated 
from March 1996 through February 1997 show that the claimant 
was issued a brace for his right knee.  In October 1996, he 
expressed concern that he had suffered a stroke based upon 
numbness in the face and right arm.  An assessment of 
osteoarthritis of multiple joints was made in January 1997, 
and in February 1997, he complained of pain, weakness and 
giving way of the knees.  A computerized axial tomography (CT 
scan) of the head in February 1997 disclosed no evidence of a 
cerebrovascular accident or stroke.  

A rating decision of January 1997 denied, inter alia, 
revision of the July 1991 rating decision denying service 
connection for a left knee disability as secondary to his 
service-connected right knee disability on the grounds of 
CUE; denied a rating in excess of 10 percent for residuals of 
low back strain; denied service connection for a left knee 
disability as secondary to his service-connected right knee 
disability; and denied restoration of the veteran's prior 20 
percent evaluation for his service-connected right knee 
disability.  The veteran was notified of those 
determinations, and provided a Supplemental Statement of the 
Case addressing the issues remanded by the Board in January 
1996.  He appealed the denial of a rating in excess of 10 
percent for residuals of low back strain.  

A rating decision of April 1997 denied direct service 
connection for a left knee disability; denied service 
connection for a stroke or heart condition due to service-
connected hypertension, and denied service connection for 
ulcers due to the stress of wearing a right knee brace; and 
denied ratings in excess of 10 each for his service-connected 
right knee disability and low back strain.  The veteran was 
notified of those actions and provided another Supplemental 
Statement of the Case.  He requested that his case be 
returned to the Board.

As noted in the Introduction section, a Board decision of 
July 1997 restored the previous 20 percent evaluation for the 
claimant's right knee disability, and increased the rating 
for that disability to 30 percent, and remanded the issue of 
service connection for a left knee disability as secondary to 
his service-connected right knee disability to the RO for 
consideration.  An RO decision of October 1997 implemented 
that decision, assigning a 30 percent evaluation for the 
veteran's postoperative residuals of right knee meniscectomy, 
effective April 18, 1991.  The veteran was notified of that 
decision by RO letter of November 10, 1997, but failed to 
initiate an appeal of the effective date assigned.  In 
November 1997, while the case was in remand status, the 
veteran claimed service connection for degenerative joint 
disease and degenerative arthritis, stating that he had been 
treated for those conditions at the VAMC, Beckley, since 
1989.  

Outpatient treatment records from the VAMC, Beckley, dated in 
September and November 1997 show that in the veteran's use of 
pain medication caused epigastric distress, and that he had 
chronic low back pain, as well as pain radiating from the 
neck of one and one-half months' duration, and causing 
headaches.  He denied any weakness or numbness of the arms or 
legs. 

A report of VA orthopedic examination, conducted in February 
1998, cited the veteran's statement that he injured both 
knees at Fort Campbell during physical training; that he 
twisted his right knee in 1985 at Fort Hood; that he fell off 
a helicopter and injured his low back in 1986; that he began 
having left knee problems in 1989; and that he was discharged 
in March 1989 prior to knee surgery.  He complained of 
chronic knee pain and locking on weight-bearing and after 
prolonged walking or standing, with occasional swelling, and 
low back pain with muscle spasms, and stated that he used a 
cane and usually wore a back brace and hinged knee brace, but 
the knee brace was broken, while the back brace had burned up 
in a fire.  

Examination disclosed that he could walk on heels and toes 
fairly well, and could squat about 80 percent of normal with 
support, while forward flexion of the spine was accomplished 
to 75 degrees, extension to 10 degrees, lateral bending to 20 
degrees, bilaterally, and lateral rotation to 40 degrees on 
the right and 35 degrees on the left, with complaints of pain 
on all motions.  The examiner noted, however, that the 
veteran had an ample range of motion in the lumbar region.  
The knees were symmetrical, and there was no effusion, 
ligamental laxity, or instability, Lachman's and drawer's 
sign were both negative, and varus and valgus stress elicited 
complaints of pain.  He brought both knees to his chest while 
dressing, demonstrating a good range of knee and hip motion 
on flexion, and straight leg raising was negative, 
bilaterally.  Knee extension was full and complete, while 
knee flexion was to 120 degrees, bilaterally.  Crepitus was 
noted in the right knee with flexion and extension, and 
arthroscopy scars were noted on the right lateral knee.  Deep 
tendon reflexes were equal and active in upper and lower 
extremities, bilaterally.  

X-rays of the lumbar spine disclosed very little degenerative 
change in the lumbar spine, and there was no change since the 
February 1996 film, while right knee X-rays revealed minimal 
degenerative joint disease of the tibiofemoral and 
patellofemoral joints, with a linear calcific density, and 
normal alignment.  The left knee X-rays revealed no evidence 
of arthritis or other abnormalities, and the bones and joints 
were within normal limits.  Unretouched color photographs 
showed the veteran leaning forward in the seated position 
with his upper body touching his thighs.  The assessment was 
[lumbar] lumbago; and bilateral knee pain, with history of 
right lateral release and right arthroscopy and meniscectomy; 
and questionable arthroscopy of left knee after service 
discharge.  

A report of VA orthopedic examination, conducted in May 1998, 
noted that the veteran's service medical records from 1978 to 
1981 were missing; that the claims folder contained no 
evidence showing an inservice left knee injury; and that the 
veteran's medical records from the VAMC, Beckley, were 
reviewed.  The examiner recounted a history of inservice knee 
injuries, as related by the veteran, with right knee 
surgeries in 1981 and subsequently, as well as the veteran's 
assertion that a left knee surgery was pending when he left 
service.  It was noted that his service separation 
examination disclosed no knee problems.  His current 
complaints included knee pain, locking and swelling, 
bilaterally, worse on the right, as well as separating or 
dislocating of the knees with stair climbing, and he related 
that left knee pain and locking did not become a problem 
until 1990.  

Examination of the knees revealed that range of motion of the 
right knee was from minus 15 degrees of extension to 105 
degrees on flexion, while left knee range of motion was from 
full extension to 95 degrees of flexion, and he complained of 
back spasms on range of motion testing of the knees.  
Circumference of the right knee at mid-patella, was 42 cms. 
and 44 cms. on the left, while mid-calf measurements were 39 
cms. on the right and 41 cms. on the left, and small 
arthroscopy scars were noted, one on the left knee and 
several on the right.  There was no joint effusion or 
swelling, Lachman's and drawer's sign were negative, ligament 
testing and varus/valgus maneuvers disclosed no ligament 
laxity, and pain syndrome and crepitus were noted in the left 
knee.  The examiner remarked that X-rays of the left knee 
disclosed no abnormalities.  The assessment was bilateral 
knee injuries, with radiographic changes as noted, and 
chronic pain syndrome, locking and intermittent swelling, as 
noted.  The examiner noted that the veteran had submitted 
documents with changes from the original service medical 
records such as to indicate left knee symptoms not shown on 
the original documents, and that his service medical records 
from his last tour of duty disclosed no record of left knee 
dysfunction.  He further noted that records from the VAMC, 
Richmond, noted bilateral knee problems in 1990, while 1991 
records cited left knee and back complaints, chronic right 
knee disability, and arthritis medicine.  The examiner stated 
that it was as likely as not that the veteran's left knee 
disability had resulted from his service-connected right knee 
disability because of an altered gait, and that the veteran 
had pain syndrome of the left knee, without degenerative 
changes.  

In a June 1998 letter, the veteran canceled all pending 
requests for another RO hearing.

An August 1998 rating decision denied the veteran's November 
1997 claim for service connection for degenerative arthritis, 
later clarified to include degenerative arthritis of the 
elbows, knees, shoulders, and hips, bilaterally, and the 
veteran appealed that determination.  Thereafter, a September 
1998 rating decision granted service connection for chronic 
pain syndrome of the left knee with crepitus and mild loss of 
motion as secondary to the appellant's service-connected 
postoperative residuals of right knee meniscectomies with 
arthritis.  The veteran did not appeal the evaluation 
assigned for that disability or the effective date, and that 
rating decision has become final as to those issues.  
However, as service connection for degenerative arthritis of 
the left knee was not granted, that element of the claim is 
still in appellate status.  

In September 1998, the veteran submitted additional evidence, 
including an altered service medical record, dated in 
November 1987, as well as VA outpatient treatment records, 
dated from July to October 1990, showing complaints of 
bilateral knee pain and a history of inservice right knee 
meniscectomies, and an assessment of bilateral knee pain with 
history of a torn lateral meniscus.  The veteran used a cane.  
In October 1990, it was noted that the veteran had multiple 
right knee arthroscopies, and now complained of pain and 
locking in both knees.  

A Statement of the Case was issued in December 1998 
addressing the issues of service connection for degenerative 
arthritis of the left knee, and the elbows, shoulders, and 
hips, bilateral.  The veteran perfected those appeals, 
stating that he did not want a hearing before the Board.  In 
a February 1999 letter, the veteran asked that his case be 
returned to the Board, and stated that he did not request a 
hearing.

VA outpatient treatment records from the VAMC, Beckley, dated 
from January 1998 to October 1999, included duplicate reports 
of his January 1998 X-rays and his February and May 1998 VA 
examinations.  A November 1998 entry noted chronic back pain, 
degenerative joint disease of multiple joints, and a remote 
history of a right lateral meniscectomy.  In April 1999, he 
complained of low back pain and right shoulder pain and 
limitation of motion for the past 4 months, with no history 
of right shoulder trauma.  Tenderness was noted on back 
percussion, as well as right shoulder pain, tenderness and 
limitation of motion, assessed as chronic back pain secondary 
to degenerative disc disease, and right shoulder pain, rule 
out tendonitis.  
A VA orthopedic consultation in May 1999 noted a history of 
intermittent neck pain and right shoulder pain for more than 
three years, with referred pain down the right arm on neck 
motion.  The veteran related, for the first time, that he had 
been in two helicopter crashes in service, one in Germany in 
1982 and the second at Fort Hood in 1986.  He further related 
that he was struck on the right posterior side of his neck by 
a rotor blade in 1986, injuring his neck and knocking him off 
the helicopter, and that he landed on his right shoulder.  
Examination revealed tenderness at the bicipital notch and 
the lateral shoulder girdle, limitation of right shoulder 
abduction, diminished strength in the right arm due to pain.  
X-rays of the cervical spine disclosed a slight loss of the 
lordotic curve, anterior lipping at C4-5, and narrowing of 
the cervical foramina at the C4-5 level, with mild 
degenerative joint disease of the right shoulder.  Posterior 
lateral extension of the cervical spine caused paresthesia 
and pain in the right arm.  The diagnosis was bursitis, right 
shoulder, and degenerative joint disease of the cervical 
spine with right upper arm radiculopathy.

VA outpatient treatment records from the VAMC, Beckley, dated 
in June 1999, show that the veteran had problems which 
included degenerative joint disease of the cervical spine 
with cervical radiculopathy and bursitis of the right 
shoulder, with pain and limited motion of the cervical spine 
and right shoulder.  Another VA orthopedic consultation in 
June 1999 cited diagnoses of degenerative joint disease of 
the cervical spine with cervical radiculopathy and noted the 
veteran's complaints of tingling and numbness in the right 
upper extremity, with limitation of motion in all planes and 
diminished grip strength, as well as cervical pain on motion.  
All motions of the elbow joint and wrist were full and 
complete.  He was issued a cervical collar, and treated with 
heat and exercise.  

At a June 1999 SSA disability interview, the veteran wore a 
back brace, a neck brace, and used a cane, and claimed 
postoperative meniscectomies of the knees, chronic pain and 
arthritis, hypertension, degenerative joint disease, 
degenerative disc disease, cervical arthritis, herniated 
nucleus pulposi at L3, L4, bilateral tendonitis, and 
degenerative disc disease [sic] in both shoulders, both knees 
and the spinal area.  He took medication for chest pain and 
hypertension, ulcers and bronchitis.  The interviewer 
indicated that the claimant's primary impairment was 
patellofemoral syndrome.  A January 2000 SSA award 
certificate continued the veteran's disability benefits based 
on degenerative joint disease and chronic obstructive 
pulmonary disease.

VA outpatient treatment records, dated in July 1999, show 
that the veteran rated his neck and right shoulder pain at 8 
on a scale of 1 to 10.  Magnetic resonance imaging (MRI) of 
the cervical spine in September 1999 disclosed mild disc 
bulging and uncinate spurring at C5-6 and C6-7, without 
significant stenosis or foraminal narrowing.  In October 
1999, the veteran related that he sustained a right shoulder 
injury in a helicopter crash.  He described neck pain with 
headaches, radiation into the right shoulder and arm, and 
limitation of right shoulder motion.  He further complained 
of low back pain, radiating into his right hip and lateral 
right thigh, without bowel or bladder complaints.  It was 
noted that complaints of right-sided weakness in 1996 had 
resolved.  Examination disclosed that he was well-developed, 
with normal strength in all muscle groups except for 
diminished grip strength on the right.  A decreased range of 
motion was noted in the right upper extremity at the 
shoulder, as well as tenderness at the clavicular head, with 
minimal discomfort over the lower cervical vertebrae.  
Reflexes were symmetric and there was no evidence of 
myelopathy.  The clinical impression was right shoulder 
pathology with a possible mild cervical radiculopathy.

Additional VA outpatient treatment records from the VAMC, 
Beckley, show that X-rays of the right shoulder in January 
2000 disclosed mild degenerative changes of the 
acromioclavicular joint, without evidence of fracture or 
dislocation.  An MRI of the right shoulder revealed a small 
anterior subacromial spur, mild hypertrophic degenerative 
changes of the acromioclavicular joint, and a mild extrinsic 
expression on the superior aspect of the supraspinatus 
muscle, consistent with a small, partial thickness tear, with 
no evidence of fluid collection in the subdeltoid subacromial 
bursa, and findings consistent with tendinitis or 
degenerative change.  An MRI of the lumbar spine revealed a 
congenitally small spinal canal, mild disc bulges L1-2, L3-4, 
L4-5, and L5-S1, with no significant canal stenosis or nerve 
root impingement.  
VA outpatient treatment records from the VAMC, Beckley, dated 
in January 2000 cite complaints of pain in the neck and right 
shoulder, radiating into the right arm, and low back pain 
with muscle spasms.  Examination disclosed a decreased range 
of motion in the lower back, with no tenderness on palpation 
over the lower back and no muscle deficit in the lower 
extremities.  Reflexes were diminished at the knees, but 
equal and symmetrical at the ankles.  Straight leg raising 
and crossed straight leg raising were negative.  The 
assessment was early degenerative disc disease of the lumbar 
spine with symptomatic back spasms, likely musculoskeletal in 
etiology.  A January 2000 right shoulder and hand 
consultation at the VAMC, Richmond, noted the veteran's 
complaints of right shoulder pain for 15 years, claimed to be 
related to helicopter crashes in 1983, 1986, and 1988.  
Complaints of pain were elicited on all tests, but patterns 
varied.  Strength was 4/5 to 4+/5 in the right shoulder, with 
some impingement signs.  Mild right pectoral atrophy was 
noted, as well as pain on all motions of the neck and 
shoulder.  The assessment was history of cervical 
radiculopathy, and a probable old partial pectoral tear.  
Records dated in March 2000 show that the veteran's right 
shoulder pain was much improved by therapy.  

In March 2000, the RO obtained duplicate copies of the 
veteran's complete outpatient treatment records from the 
VAMC, Beckley, from July 1990 to August 1999, as previously 
described.  

In May 2000, the Board remanded the issues of service 
connection for degenerative arthritis of the left knee, and 
disabilities of the elbows, shoulders, and hips, bilaterally, 
to the RO for additional development of the evidence, to 
include additional VA examinations and medical opinions; for 
consideration of the issue of a separate rating for the 
veteran's arthritis of the right knee pursuant to VAOPGCPREC 
23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998); 
for a decision as to service connection for arthritis of the 
low back and left knee; for a determination as to whether any 
relationship existed between the claimant's period of active 
service and any current disability of the elbows, shoulders, 
and hips; and for consideration of DeLuca issues with respect 
to the veteran's service-connected low back strain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
that remand order informed the veteran of the need to submit 
evidence establishing a nexus between his period of active 
service and any current arthritis of the elbows, shoulders or 
hips.  

VA outpatient treatment records from the VAMC, Richmond, 
dated in May and July 2000, show that the veteran stated that 
he sustained injuries in a helicopter crash.  He complained 
of frequent pain in the back, knees, shoulder and hip, 
numbness in the lateral aspect of the right hand and fingers, 
throbbing pain in the knee, claimed as the worst pain 
imaginable, worsened by bending, squatting or lifting, and 
causing difficulty in falling asleep.  He reported treatment 
in a pain center with injection of epidural steroids.  
Examination disclosed decreased right shoulder motion due to 
pain, without evidence of muscle atrophy, decreased strength 
and motion in all extremities, equal and active reflexes, 
negative straight leg raising, decreased sensation in the 
small digits and ring finger of the hands, the dorsum of the 
hands, and the lateral aspect of the forearm.  However, there 
was no display of pain behavior signs, and no abnormal 
movement or posturing due to pain.  The assessment was 
degenerative disc disease of the cervical and lumbar spine, 
with cervical and lumbar facet disease, and stellate ganglion 
and cervical block injections were recommended.  In July 
2000, the veteran received injections of the cervical facet 
interspace at C7.  

A report of VA neurological examination, conducted in August 
2000, cited the veteran's assertion that he injured his back 
in a helicopter accident about 15 years previously, with 
chronic back pain, often radiating down the thighs.  The 
findings on the veteran's prior X-rays and MRI examinations 
were noted, including mild bulging discs at L3-4, L4-5, and 
L5-S1, but no frank herniation or nerve root impingement.  
The veteran complained of increased low back pain on walking 
more than 75 feet, or coughing, sneezing, or bending over, as 
well as back spasms and difficulty climbing stairs due to 
knee weakness and buckling and back pain.  He related that he 
slept only two hours at night, and wore a back brace and 
braces on both knees.  Examination disclosed that motor power 
in the lower extremities was fair on flexion of the thighs 
and flexion and extension of the knees and ankles, and 
strength was 4-5/5, bilaterally, in the lower extremities.  
Sensory examination was intact to pinprick over both lower 
extremities.  He complained of back pain on bending to 60 
degrees, and on lateral flexion and rotation to 30 degrees, 
bilaterally.  Moderate tenderness to percussion was noted 
over the lower lumbar spine, with some spasm of the lower 
paraspinal muscles appreciated on palpation.  The diagnoses 
were chronic low back strain with mild lumbar radiculopathy, 
right worse than left, and status post bilateral 
meniscectomies for lateral meniscus tears.  

A report of VA orthopedic examination of the spine, conducted 
in August 2000, cited the examiner's review of the veteran's 
claims folders.  The veteran complained of constant lumbar 
pain at L5, worsened by turning or bending, and relieved by 
sitting in a bent-over or flexed position, as well as spasms 
of the paraspinal muscles with pain and limitation of motion 
every six weeks.  The veteran stated that he takes no 
medication, but receives lumbar ligament injections every two 
months, and that he was having dorsal spasms currently, 
although the examiner was unable to detect any muscle spasms 
on examination.  The veteran walked with a limp to the right 
due to knee pain, carried a cane, and wore a back brace.  
Examination disclosed no scoliosis, and forward flexion was 
accomplished to 70 degrees, with pain at the extreme of 
motion; extension to 20 degrees, without pain; lateral 
bending to 35 degrees, bilaterally, without pain; and lateral 
rotation was full and complete at 35 degrees, bilaterally, 
without pain; and the examiner stated that the veteran's 
limitation of motion was slight compared with the normal 
values.  Knee and ankle jerks were equal and active, 
bilaterally, and there was no hypalgia of either thigh.  
Straight leg raising was negative, bilaterally, at 60 
degrees, with only some muscle pulling at the back of the 
thighs.  The veteran's past X-rays and MRI's of the spine 
were reviewed.  The diagnosis was chronic low back pain, and 
mild degenerative disease of the lumbar spine.   

An August 2000 report of VA orthopedic examination of the 
veteran's upper and lower extremities cited the veteran's 
complaints of pain and swelling of the left knee on walking a 
quarter mile, although he denied left knee locking or falling 
due to buckling of the left knee.  He claimed to have 
undergone inservice left knee arthroscopic surgery for 
removal of a chip of cartilage in 1985, which the examiner 
noted was not found in the records.  Examination disclosed 
that he had a slight limp to the right, wore knee supports, 
and carried a cane.  He could walk on heels and toes, but 
poorly, and he claimed that such caused knee pain.  A slight 
left knee swelling was noted, and it was suggested that some 
fluid might be present in the knee joints, although not 
excessive if present.  Patellar wipe of the knees revealed no 
crepitus, bilaterally, and knee extension was full, 
bilaterally, while flexion was to 140 degrees, bilaterally.  
No ligamental laxity was found in either knee, and drawer's 
sign was negative in both knees.  It was noted that X-rays of 
the left knee in January 1998 and on the current examination 
showed no evidence of arthritis or other significant 
abnormalities, while chondrocalcinosis and slight 
degenerative changes of the right knee with minimal spur 
formation were noted.  The diagnoses were recurrent left knee 
pain, with no X-ray evidence of arthritis; and 
chondrocalcinosis of the right knee by X-ray, with minimal 
degenerative joint disease.  

In response to specific questions, the VA orthopedic examiner 
stated that the veteran did not have arthritis of the left 
knee, or loss of motion in the left knee; that forward 
flexion of the lumbar spine was to 70 degrees versus normal 
flexion of 90 degrees; that his limitation of lumbar motion 
was very slight; that there was no evidence of ankylosis of 
the lumbar spine, no evidence of muscle spasm on extreme 
forward bending, and no listing of the spine or loss of 
lateral spine motion in the standing position.  He stated 
that Goldthwait's sign was used to determine whether symptoms 
originated in the sacroiliac joint or the lumbar spine, which 
was not in question, and that particular test was not 
performed.  He further stated that there was no marked 
limitation of forward bending in the standing position, no 
loss of lateral motion with osteoarthritic changes in the 
joint spaces, no abnormal mobility on forced motion, and no 
weakened movement, excess fatigability, increased 
fatigability, or pain on use attributable to the service-
connected disability, and no limitation of functional ability 
due to flare-ups when the lumbar spine is used repeatedly 
over a period of time, noting that the veteran did not do 
that and did not work.  

VA outpatient treatment records from the VAMC, Richmond, and 
the VAMC, Beckley, dated from July 2000 to June 2001, show 
that in July 2000, the veteran's right shoulder had been 
doing nicely with a rotator cuff strengthening program; that 
he reported having only intermittent minimal shoulder pain; 
and that that he did not have any shoulder pain on that 
visit.  He was nontender to palpation over the shoulder 
joint, with 170 degrees of active and 180 degrees of passive 
elevation, and normal rotational and supraspinatus strength.  
The diagnosis was history of rotator cuff and trapezius type 
tendonitis.  In September 2000, the veteran was seen for 
complaints of lumbar and thoracic pain, and neck and right 
shoulder pain radiating into the upper extremities and 
thoracic area.  Electromyography (EMG) in October 2000 
disclosed no evidence of left upper extremity radiculopathy 
or peripheral neuropathy.  A November 2000 MRI scan of the 
veteran's cervico-thoracic spine disclosed mild disc bulging 
at C5-6, C6-7, C7-T1, T1-2, with moderate narrowing of the 
right neural foramina at C5-6, C7-T1, and T1-2, and moderate 
narrowing of the bilateral neural foramina at C6-7, secondary 
to an uncinate spur and minimal degenerative change of the 
facet joint.  In February 2001, the veteran continued to 
complain of right shoulder pain with limitation of motion, 
diagnosed as tendonitis, with mild acromioclavicular joint 
changes, and was treated with Percocet and Codeine. 

A rating decision of June 2001 increased the evaluation of 
the veteran's service-connected residuals of low back strain 
with mild radiculopathy and traumatic arthritis from 10 
percent to 20 percent disabling, effective January 9, 1995; 
granted service connection for traumatic arthritis of the 
right knee, effective April 18, 1991; and continued the 30 
percent evaluation for his right knee disability, now rated 
as postoperative residuals of lateral meniscus tear, right 
knee, with traumatic arthritis; denied service connection for 
claimed arthritis of the left knee; and denied service 
connection for degenerative joint disease (arthritis) of the 
shoulders, elbows, and hips, bilaterally.  The veteran was 
notified of those determinations and issued a Supplemental 
Statement of the Case.

Following the rating decision of June 2001, the veteran 
submitted a July 2001 letter in which he stated: "I disagree 
with the total decision on my appeal because all of the 
medical records from VAMC-Beckley and Richmond weren't 
evaluated."  Thus, the issues now before the Board include 
service connection for degenerative or traumatic arthritis of 
the left knee, service connection for disabilities of the 
elbows, shoulders, and hips, bilaterally, to include 
traumatic or degenerative arthritis of those joints; 
entitlement to a separate rating for traumatic arthritis of 
the right knee; and entitlement to a rating in excess of 20 
percent for low back strain with mild radiculopathy and 
traumatic arthritis.  

The RO requested any additional outpatient treatment records 
of the veteran.  Additional VA outpatient treatment records 
from the VAMC, Richmond, show that in August 2001, the 
veteran was seen for complaints of left and right shoulder 
tendonitis, and his medication with Percocet and Codeine was 
continued.  A Supplemental Statement of the Case was issued 
in November 2001.  In a November 2001 letter, the veteran 
stated that he had stated his case completely, and requested 
that his appeal be returned to the Board fir further 
appellate review.

In February 2002, additional VA outpatient treatment records 
from the VAMC, Richmond, dated from January 2000 to January 
2002, were submitted, including many duplicate copies of 
documents already of record.  Those records show that from 
February 2001 through January 2002 the veteran continued to 
receive treatment for right shoulder rotator cuff tear and 
tendonitis, as well as for complaints of low back pain.  In 
August 2001, evaluation of the right shoulder disclosed 5/5 
motor strength and motion, with a negative Hawkins' sign and 
impingement sign, and no acromioclavicular joint tenderness 
was found.  In October 2001, the veteran denied bowel, 
bladder or neurological deficit, and EMG testing of the left 
upper extremity revealed no evidence of radiculopathy or 
peripheral neuropathy.  In November 2001, it was noted that 
previous MRI's and EMG testing had been negative, and 
strength was 5/5, bilaterally, in the upper and lower 
extremities.  In January 2002, a good range of motion and 
good strength was found in the knees, bilaterally, while 
straight leg raising was negative at 90 degrees, bilaterally, 
deep tendon reflexes were intact and symmetrical, and 
sensation was intact, although a subjective decrease to light 
touch in the lower extremities was noted.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when such is manifested to a compensable degree 
within a year after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 1991 & 
Supp. 2001); 38 C.F.R. 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of  38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001);  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such testimony is not competent, it cannot be 
probative.  The Court has held, however, that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  The Court has held that a diagnosis and an 
analysis of the etiology of the appellant's disability 
requires competent medical evidence and cannot be evidenced 
by the appellant's lay testimony.  Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) [service connection for heart disorder 
and hypertension].

Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown,  
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski,  1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski,  1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
"[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Stozek v. Brown,  4 Vet. App. 457, 461 (1993), quoting 
Cartright v. Derwinski,  2 Vet. App. 24, 25-26 (1991).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence, but must provide reasons and 
bases for rejecting critical evidence, expert or otherwise.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997);  
Wood v. Derwinski,  1 Vet. App. 190, 193 (1991); Gilbert v. 
Derwinski,  1 Vet. App. 49, 58 (1990).  However, the Court 
has held in numerous opinions that the BVA may not refute the 
expert medical conclusions in the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App.171, 175 (1991).  

Service Connection for Traumatic or Degenerative Arthritis of 
the Left Knee
and for Disability of the Elbows, Shoulders, and Hips, 
Bilaterally, Including Traumatic or Degenerative Arthritis

The Board notes that direct service connection has been 
denied for a left knee disability, but granted as secondary 
to his right knee disability, and that the only matter at 
issue regarding the left knee is service connection for 
traumatic or degenerative arthritis of the left knee.  While 
a February 1991 private medical report indicated that X-rays 
of the knees were reported to reveal very minimal 
degenerative changes, and private treatment records from Tug 
River Health Clinic, dated in March 1992, show an assessment 
of degenerative joint disease of the knees, those reports did 
not include any X-ray reports substantiating those 
assessments.  Further, X-rays of the left knee taken on VA 
examinations in September 1992, in February 1993, in February 
1996, in January 1998, in May 1998, and in August 2000 
disclosed no evidence of arthritis, and no abnormalities of 
the bones and joints of the left knee.  In addition, the 
examining physicians found no evidence of arthritis of the 
left knee.  The Board concludes on the basis of that evidence 
that the veteran does not have degenerative arthritis of the 
left knee.  

The veteran's service medical records are silent for any 
trauma or pathology of the elbows, shoulders, or hips, 
bilaterally, during active service, and none was demonstrated 
or diagnosed on his service separation examination.  Further, 
no traumatic or degenerative arthritis of the elbows, 
shoulders, or hips, bilaterally, was demonstrated or 
diagnosed during the initial postservice year.  On VA 
examination in February 1993, X-rays of the pelvis revealed 
no radiographic abnormalities in the pelvis or hip joints.  
Degenerative arthritis of the elbows, hip joints, and left 
shoulder has never been demonstrated or diagnosed, and the 
first X-ray evidence of arthritis of the right shoulder is 
dated in May 1999, more than 10 years after final service 
separation, when X-rays of the cervical spine disclosed mild 
degenerative joint disease of the right shoulder.  

The claimant has argued that no X-rays of his elbows, 
shoulders, or hips have been taken.  As noted above, that 
assertion is inaccurate with respect to his hip joints and 
right shoulder joint.  As no evidence of arthritis of the 
elbows, shoulders, or hips was shown during active service, 
on his service separation examination, or during the initial 
postservice year, the Board finds that service connection on 
a direct or presumptive basis for arthritis of those joints 
would be precluded.  The veteran has failed to respond to the 
request that he submit evidence establishing a nexus between 
active service and any subsequent disability of the elbows, 
shoulders, or hips, including arthritis.  Further, in the 
absence of any competent medical evidence of an antecedent 
injury to the right shoulder during service, a medical 
opinion as to nexus would not be founded upon any factual 
predicate.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The Board notes that the claimant has alleged in September 
1992 that he fell off a helicopter in 1981 and chipped his 
right kneecap; that he claimed in February 1998 that he fell 
off a helicopter in 1986 and injured his low back; that he 
asserted in May 1999, for the first time, that he had been in 
two helicopter crashes in service, one in Germany in 1982 and 
the second at Fort Hood in 1986, and that he was knocked off 
a helicopter in 1986 and landed on his right shoulder.  In 
October 1999, the veteran related that he sustained a right 
shoulder injury in a helicopter crash.  

However, putting aside the internal inconsistencies in those 
stories, the service medical records are silent for any of 
the claimed inservice accidents, events, or incidents claimed 
by the veteran.  In addition, the service medical records 
specifically cite the precipitating event that resulted in 
any trauma described in those records, and show none of the 
events now claimed by the veteran.  To the same point, the 
report of medical history completed by the veteran at the 
time of service separation denied any history of arthritis, 
rheumatism, bursitis, lameness, or bone, joint or other 
deformity, and denied any elbow or shoulder problems.  His 
service separation examination, conducted in December 1988, 
disclosed no scars or abnormalities of the left knee, and no 
abnormalities of the elbows, shoulders, or hips, bilaterally.  
His spine, upper and lower extremities, and musculoskeletal 
system were found to be normal.  The veteran's first claim of 
right shoulder problems, dated in April 1999, shows that he 
denied any history of right shoulder trauma.  

The Board further notes that the veteran has submitted 
altered documents in order to establish inservice treatment 
for a left knee disorder which is not otherwise shown, and 
that the original service documents do not reflect those 
alterations.  Based upon the foregoing, the Board finds that 
the claimant is not a reliable historian nor a credible 
witness.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski,  3 Vet. App. 223, 225 
(1992).  In the absence of any evidence showing that the 
claimant currently has traumatic or degenerative arthritis of 
the left knee, left shoulder, or elbows or hips, bilaterally, 
service connection for degenerative or traumatic arthritis of 
the left knee, left shoulder, or elbows or hips, bilaterally, 
must be denied.  The Board further finds that arthritis of 
the right shoulder joint was first manifest in May 1999, and 
is not shown by competent medical evidence to be related to 
any documented inservice trauma or pathology.  Based upon the 
foregoing, and for the reasons and bases stated, service 
connection for degenerative or traumatic arthritis of the 
left knee, and any disability of the elbows, shoulders, and 
hips, bilaterally, including traumatic or degenerative 
arthritis, is denied.

Entitlement to a Separate Rating for Traumatic Arthritis of 
the Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.321(a), 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2001).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. Part 
4, § 4.14 (2001);  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2001).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2001).

Service connection is in effect for postoperative residuals 
of meniscectomies of the right knee with traumatic arthritis, 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § Part 4, § 4.71a, Diagnostic Codes 5010-5257.  
That evaluation was assigned by a final Board decision of 
July 1997.  The veteran now seeks a separate rating for 
traumatic arthritis of the right knee.  

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved 
(DC 5002, etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable. 
Diagnostic Code 5261 pertains to limitation of motion on leg 
extension. Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is non-compensable. 

The medical evidence of record includes no objective clinical 
findings of ankylosis of the right knee (DC 5256), or 
limitation of right knee extension to 30 degrees or more (DC 
5261), or nonunion of the tibia and fibula with loose motion, 
requiring a brace (DC 5262).  Thus, evaluation of the 
veteran's right knee disability on the basis of ankylosis is 
precluded, and evaluation under the other diagnostic codes 
cited above would not yield a rating in excess of the 
currently assigned 30 percent evaluation.  To the same point, 
the maximum rating available for genu recurvatum (DC 5263)is 
10 percent; and the maximum rating for limitation of knee 
flexion (DC 5260) is 30 percent; while the maximum rating for 
dislocation of the semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint (DC 5258) is 20 
percent, and the maximum rating for removal of the semilunar 
cartilage, symptomatic (DC 5259) is 10 percent.  Evaluation 
of the veteran's right knee disability under any of those 
diagnostic codes would not yield a rating in excess of the 
currently assigned 30 percent evaluation.  Diagnostic Code 
5257 provides a 30 percent evaluation for other impairment of 
the knee, including recurrent subluxation or lateral 
instability.  

As noted, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this case, while reports 
vary, a February 1991 private medical report for the SSA 
found that all joints of the veteran's body had a full range 
of motion, while a VA examination in September 1992 disclosed 
no limitation of right knee extension, and flexion was to 120 
degrees.  A February 1993 report of VA orthopedic examination 
showed full right knee extension, and flexion to 110 degrees.  
The most recent medical evidence includes a February 1996 
report of VA orthopedic examination showing full and complete 
right knee extension, while flexion was to 120 degrees, and a 
July 1996 report of private examination for the SSA showing 
no limitation of right knee motion, while a VA orthopedic 
examination in February 1998 showed right knee extension was 
full and complete, while flexion was to 120 degrees, and a 
May 1998 VA examination revealed that range of motion of the 
right knee was from minus 15 degrees of extension to 105 
degrees on flexion.  However, on VA examination in August 
2000, right knee extension was full, while flexion was to 140 
degrees.  VA outpatient treatment records, dated in January 
2002, show that the veteran had a good range of motion and 
good strength in both lower extremities.  Thus, based on 
those findings, the evaluation of the veteran's right knee 
disability on the basis of arthritis would be no more than 
10 percent based upon the X-ray finding of traumatic 
arthritis of the right knee joint, without a compensable 
limitation of motion.  

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders, 
stating that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 
The General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, noting that:

Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of 
Code 5003, on the other hand, refer not to instability but to 
X-ray findings and limitation of motion "under the 
appropriate diagnostic Codes for the specific joint or joints 
involved (Code 5200 etc.)."  The reference to "Code 5200 
etc." associates Code 5003 with the Diagnostic Codes 
involving limitation of motion.  Since Code 5257 is not among 
those Codes, it is not thereby associated with Code 5003.  
Thus, Code 5003 does not appear to allow consideration of 
instability in the evaluation of arthritis.  

Since the plain terms of Code 5257 and 5003 suggest that 
those Codes apply either to different disabilities or to 
different manifestations of the same disability, the 
evaluation of knee dysfunction under both Codes would not 
amount to pyramiding under section 4.14.  When a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Code 5261 in order to obtain a separate rating 
for arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
Codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Code 5257 can also be compensated under Code 5003 
and vice versa.  

Further, VAOPGCPREC 23-97 makes it clear that in order for 
separate disability ratings to be assigned for arthritis 
under Diagnostic Codes 5257 and 5003, both instability and 
limitation of motion must be present.  In this case, no 
instability of the right knee has ever been identified.  
Further, there is no limitation of right knee extension or 
flexion which meets the requirements for a zero-percent 
rating, i.e., limitation of extension to 5 degrees, 
limitation of flexion to 60 degrees.  Thus, in the absence of 
right knee arthritis with instability or limitation of motion 
meeting the criteria for a zero-percent rating, a separate 
condensable rating for arthritis of the right knee is not 
warranted under VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
also held that a separate rating for arthritis of the knee 
could be based on X-ray findings and painful motion under the 
provisions of  38 C.F.R. Part 4, § 4.59.  However, in the 
instant appeal, evidence of right knee pain, locking, 
limitation of motion, grinding, patella inhibition, pain on 
motion, and X-ray findings of arthritis of the right knee 
were considered at the time the Board decision of July 1997 
assigned the increased 30 percent evaluation for the 
veteran's right knee disability.  The evidence further shows 
that the provisions of 38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 were taken into consideration when the Board assigned 
the increased evaluation of 30 percent for the veteran's 
right knee disability, and that decision was final as to the 
evaluation for the veteran's service-connected postoperative 
residuals of multiple meniscectomies of the right knee.  

In view of the severe symptoms already resulting from the 
claimant's multiple meniscectomies of the right knee, and the 
very minimal arthritic changes shown on X-rays during the 
years since service and currently, the Board finds that no 
additional right knee disability is shown to result from the 
veteran's traumatic arthritis of the right knee.  
Accordingly, a separate rating for arthritis under VAOPGCPREC 
9-98 is not warranted.  

In addition, the record includes multiple references to the 
healed surgical scars of the veteran's right knee.  However, 
there is no indication in the medical record that the scars 
are ulcerated, poorly nourished, tender, painful, or 
adherent, or that they cause limitation of function of the 
right knee.  Accordingly, evaluation of those scars under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
or 7805 is not warranted.  There is no medical evidence that 
the scars themselves cause knee problems, and the veteran has 
not so contended.  Thus, a separate rating for scars of the 
right knee is not warranted.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a separate rating for traumatic 
arthritis of the right knee is not warranted.

Entitlement to a Rating in Excess of 20 Percent for Residuals 
of Low Back Strain with Lumbar Radiculopathy and Traumatic 
Arthritis

The veteran's service-connected residuals of low back strain 
with lumbar radiculopathy and traumatic arthritis are 
currently rated as 20 percent disabling under the provisions 
of 38 C.F.R. Part 4, Diagnostic Codes 5593-5295.  As noted, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the instant appeal, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

In the instant appeal, there is no evidence of fracture of a 
vertebra (DC 5285), or ankylosis of the lumbar spine, 
favorable or unfavorable (DC 5286-5189), and evaluation of 
the veteran's low back strain under those diagnostic codes 
would not be appropriate. 

Limitation of lumbar motion is rated as 20 percent disabling 
when moderate, and as 40 percent disabling when severe.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292.  

A report of VA orthopedic examination in February 1998 noted 
forward flexion of the spine to 75 degrees, extension to 10 
degrees, lateral bending to 20 degrees, bilaterally, and 
lateral rotation to 40 degrees on the right and 35 degrees on 
the left, with complaints of pain, and the examiner noted 
that the veteran had an ample range of motion in the lumbar 
region.  On VA orthopedic examination in August 2000, forward 
flexion was accomplished to 70 degrees, with pain at the 
extreme of motion; extension to 20 degrees, without pain; 
lateral bending to 35 degrees, bilaterally, without pain; and 
lateral rotation was full and complete at 35 degrees, 
bilaterally, without pain; and the examiner stated that the 
veteran's limitation of motion was slight compared with the 
normal values. As the most recent medical evidence and 
opinion shows that the veteran's limitation of lumbar motion 
is no more than slight rather than severe, with no less than 
70 degrees of forward flexion versus normal of 90 degrees, a 
rating in excess of the currently assigned 20 percent 
evaluation is not warranted based on limitation of lumbar 
motion.  

Lumbosacral strain is evaluated as 20 percent disabling when 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position; as 40 percent disabling when severe; with listing 
of the whole spine to opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5295.  

However, the veteran's low back strain is not shown to be 
severe, but was found to be slight as compared to the normal 
values, and there was no evidence of abnormal mobility on 
forced motion.  In August 2000, the veteran complained of 
paraspinal muscle spasms "every six weeks."  In addition, 
listing of the spine or marked limitation of forward bending 
was not clinically demonstrated, and the most recent VA 
orthopedic examination disclosed no findings of muscle spasm.  
Further, an MRI of the lumbar spine in January 2000 revealed 
no narrowing or irregularity of the joint space, and very 
minimal degenerative changes of the lumbar spine.  Based upon 
the foregoing, the Board finds that the veteran's service-
connected residuals of low back disability do not more nearly 
approximate the criteria required for the next higher rating 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (2001).  
A rating in excess of 20 percent for the veteran's low back 
disability is not in order based upon the criteria for 
lumbosacral strain.  

Intervertebral disc syndrome is rated as 20 percent disabling 
when moderate, with recurring attacks, as 40 percent 
disabling when severe, with recurring attacks and  
intermittent relief, and as 60 percent disabling when 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings
appropriate to site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2001).  

An January 2000 MRI of the lumbar spine revealed a 
congenitally small spinal canal, mild disc bulges L1-2, L3-4, 
L4-5, and L5-S1, with no significant canal stenosis or nerve 
root impingement.  A report of VA neurological examination in 
August 2000 cited the veteran's complaints of chronic back 
pain, often radiating down the thighs.  The findings on the 
veteran's prior X-rays and MRI examinations were noted, 
including mild bulging discs at L3-4, L4-5, and L5-S1, but 
without frank herniation or nerve root impingement.  Sensory 
examination was intact to pinprick over both lower 
extremities.  The diagnoses were chronic low back strain with 
mild lumbar radiculopathy.  A rating decision of June 2001 
increased the evaluation of the veteran's service-connected 
residuals of low back strain with mild radiculopathy and 
traumatic arthritis from 10 percent to 20 percent disabling, 
effective January 9, 1995.  

In view of the above clinical findings, the assessment of 
mild lumbar radiculopathy appears to have been based upon 
history and subjective complaints voiced by the 
veteran.  The record shows that the veteran has never been 
found to have positive straight leg raising, but only some 
muscle pulling at the back of the thighs.  Other recent 
findings on examination show that the veteran's deep tendon 
reflexes of the knee and ankle were equal and active in the 
lower extremities, bilaterally; that sensory examination was 
intact to pinprick over both lower extremities; and that 
there was no hypalgia of either thigh.  Based upon the 
evidence of record, and for the reasons and bases stated, the 
Board finds that the veteran's mild radiculopathy is 
currently manifested by no more than mild to moderate 
symptomatology, with recurring attacks, but is not severe in 
nature.  

The medical evidence of record shows that the veteran's 
service-connected low back disability is currently manifested 
by complaints of muscle spasm on extreme forward bending, and 
a slight loss of lateral spine motion in the standing 
position; without objective clinical findings of listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, or with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, and little 
intermittent relief.  

The impact and severity of pain must be considered by 
applying the factors set out in  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (2001), as interpreted by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While Diagnostic Code 5293 
includes disability due to limitation of motion, 
consideration of pain under  38 C.F.R. Part 4, §§ 4.40 and 
4.45 is not included, and the effect of pain on the 
evaluation assigned must be explicit.  VAOPGCPREC 36-97.  

VAOPGCPREC 36-97 states that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
When a veteran has received less than the maximum evaluation 
under DC 5293 based upon symptomatology which includes 
limitation of motion, as here, consideration must be given to 
the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
motion.

However, the most recent VA examination of the veteran's 
lumbar spine shows no evidence of ankylosis, no evidence of 
muscle spasm on extreme forward bending, no marked limitation 
of forward bending in the standing position, no abnormal 
mobility on forced motion, and no weakened movement, excess 
fatigability, increased fatigability, or pain on use 
attributable to the service-connected disability, and no 
limitation of functional ability due to flare-ups, as 
provided under 38 C.F.R. Part 4, §§ 4.40 and 4.45.  Further, 
the record shows that his assigned 20 percent evaluation 
under Diagnostic Codes 5293 and 5295 includes consideration 
of occasional muscle spasm, loss of lateral spine motion in 
the standing position, and characteristic pain, without 
clinical findings compatible with sciatic neuropathy such as 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc.  The Board finds that a higher 
rating evaluation under the provisions of  38 C.F.R. Part 4, 
§§ 4.40 and 4.45, and with consideration of VAOPGCPREC 36-97 
is not warranted.  

Service connection is also in effect for traumatic arthritis 
of the lumbar spine as residual to his inservice low back 
strain.  The applicable law and regulations pertaining to 
traumatic arthritis are set out previously in this decision.  
However, to the effect that traumatic arthritis of the lumbar 
spine is present, it is shown to be of minimal degree.  In 
addition, any limitation of lumbar motion based upon 
traumatic arthritis is compensated under Diagnostic Code 
5295, which addresses limitation of motion, and under 
Diagnostic Code 5293, which addresses limitation of motion 
due to pain.  The evaluation of the same disability under 
different diagnostic codes is to be avoided.  38 C.F.R. Part 
4, § 4.14 (2001).  

The record further shows that the veteran's stenosis of the 
spinal canal is congenital in nature, and there are no 
contrary findings in the record.  Governing law and 
regulations provide that congenital defects are not diseases 
or injuries under applicable legislation providing for 
payment of VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (2001).  Thus service connection 
for congenital stenosis of the spinal canal is not warranted, 
and any disability stemming from that lumbar spine stenosis 
may not be considered in evaluation his service-connected low 
back disability.  

The Board has also considered extraschedular evaluations for 
the veteran's service-residuals of low back strain with mild 
radiculopathy and traumatic arthritis.  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and frequent periods of 
hospitalization are not shown.  With respect to employment, 
the evidence of record shows that the veteran has been found 
permanently and totally disabled by the SSA based upon 
consideration of both service-connected and nonservice-
connected disabilities, and the evidence does not suggest 
that he is incapable of substantially gainful employment 
based solely upon his service-connected disabilities.  In 
addition, there is no evidence of an exceptional or unusual 
clinical picture.  The Board concludes that the evidence of 
record does not reflect any factor which takes the veteran 
outside of the norm, or which presents an exceptional or 
unusual disability picture.  See Moyer v. Derwinski, 2 Vet,. 
App. 289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, as to any issue, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.  

A separate rating for traumatic arthritis of the right knee 
is denied.  

Service connection for a bilateral elbow disability, to 
include degenerative or traumatic arthritis, is denied.  

Service connection for a bilateral shoulder disability, to 
include degenerative or traumatic arthritis, is denied.  

Service connection for a bilateral hip disability, to include 
degenerative or traumatic arthritis, is denied.  

A rating in excess of 20 percent for residuals of low back 
strain with lumbar radiculopathy and traumatic arthritis, is 
denied.   



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

